Citation Nr: 1023805	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to increased rating for osteoarthritis, 
compression fracture of the D12, L1 and L2, currently rated 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
January 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The issue was 
remanded in March 2008 for further development.  The Veteran 
testified at a personal hearing before a Decision Review 
Officer (DRO's) in October 2006.  A transcript is of record.  

In a statement received in June 2004, the Veteran's 
representative stated that the Veteran was requesting a 
hearing before the Board at the RO (Travel Board).  On a 
substantive appeal dated in June 2004, the Veteran marked the 
appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  Later, in a statement received in June 
2006, the Veteran's representative asked that the RO cancel 
the Veteran's request for a Board hearing and instead 
schedule a personal hearing at the RO.  In a statement 
received in April 2007, the Veteran's representative stated 
that the Veteran requested that his claim be sent directly to 
the Board instead of a Travel Board hearing.  However, on an 
attachment, the Veteran marked the appropriate line to 
indicate that he wanted a Board hearing in Washington D.C. 
instead of a Travel Board hearing.  In a statement received 
in September 2007, the Veteran's representative stated that 
the Veteran wished to cancel the Board hearing scheduled for 
November 2007.  
  

FINDINGS OF FACT

1.  Prior to June 5, 2006, the Veteran's service-connected 
osteoarthritis, compression fracture of the D12, L1 and L2, 
was manifested by subjective complaints of pain and moderate 
limitation of motion; with limitation of forward flexion more 
than 30 degrees, and without ankylosis or incapacitating 
episodes of at least four weeks over the past 12 months.

2.  From June 5, 2006 thru July 12, 2006, the Veteran's 
service-connected osteoarthritis, compression fracture of the 
D12, L1 and L2, was manifested by forward flexion to 30 
degrees.  

3.  From July 13, 2006, the Veteran's service-connected 
osteoarthritis, compression fracture of the D12, L1 and L2, 
has been manifested by subjective complaints of pain without 
limitation of forward flexion to 30 degrees or less, and 
without ankylosis or incapacitating episodes of at least four 
weeks over the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
osteoarthritis, compression fracture of the D12, L1 and L2, 
prior to June 5, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71a, Diagnostic Codes 5235-5243 (2009), Diagnostic 
Codes 5292, 5295 (in effect prior to September 26, 2003); 
Diagnostic Code 5293 (in effect prior to September 23, 2002).

2. The criteria for entitlement to a disability evaluation of 
40 percent, but no higher, for the Veteran's service-
connected osteoarthritis, compression fracture of the D12, L1 
and L2, from June 5, 2006 thru July 12, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5242 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
osteoarthritis, compression fracture of the D12, L1 and L2, 
from July 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with additional notice in May 
2007, subsequent to the April 2002 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the May 2007 notice was not provided prior to the April 
2002 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2009 supplemental 
statement of the case, following the provision of notice.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained VA and private treatment records; assisted 
the Veteran in obtaining evidence; afforded the Veteran VA 
examinations in July 2001, November 2002, May 2004, March 
2005, July 2006, and July 2008; obtained an August 2008 
addendum to the July 2008 VA examination report; and afforded 
the Veteran the opportunity to give testimony at a personal 
hearing before a DRO in October 2006.  In its March 2008 
remand, the Board directed the RO to obtain treatment records 
from a Dr. Storm identified by the Veteran at his October 
2006 RO hearing.  However, in a letter received in March 
2009, the Veteran stated that he did not know of a Dr. Storm 
and had never been examined or treated by a Dr. Storm.  The 
Veteran wrote that he never mentioned a "Dr. Storm" in any 
correspondence or at any time during his hearing at the RO.  
Thus, no treatment records from a Dr. Storm were obtained.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the 
severity of his service-connected osteoarthritis, compression 
fracture of the D12, L1 and L2 warrants a higher disability 
rating.  In support of his claim, the Veteran submitted a 
statement that was received in March 2009 in which he 
reported that he had to take an extra hour to rise from bed 
and would arrive at work an hour later than his appointed 
time.  He also described how his disability impacted the 
quality of his personal life.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

By rating decision in May 1969, the Veteran's lumbar strain 
was initially rated as 10 percent disabling pursuant to 38 
C.F.R § 4.71(a), Diagnostic Code 5292.  An increased rating 
was granted in April 2002 pursuant to 38 C.F.R § 4.71(a), 
Diagnostic Codes 5010-5293.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation of diseases and injuries of the spine.  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the Veteran's claim for an increase rating was 
received at the RO in December 2000, before the effective 
date of the change in regulations.  Thus, the old and the 
revised criteria will be considered.  

The Board notes that during the pendency of the Veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 
4).  Later, VA promulgated new regulations for the evaluation 
of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the amendments in its 
August 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 20 
percent rating for moderate limitation of motion; and a 40 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (in effect prior to September 
26, 2003).
  
Under Diagnostic Code 5293, a 20 percent rating is warranted 
when disability is moderate, with recurring attacks.  A 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (in effect 
prior to September 26, 2003).

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The Board notes at this point that normal flexion of the 
thoracolumbar spine is to 90 degrees, normal extension of the 
thoracolumbar spine is to 30 degrees, normal lateral flexion 
of the thoracolumbar spine is to 30 degrees, and normal 
rotation of the thoracolumbar spine is to 30 degrees.  38 
C.F.R. § 4.71, Plate V.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Factual Background

When the Veteran was afforded a VA examination in July 2001, 
he reported that he was active in sports up until two years 
prior when progressive low back pain restricted his activity.  
He described the pain as mild to moderate, and localized.  
The Veteran denied any complaint of bowel or bladder loss of 
control, or weakness of the lower extremities bilaterally.  
After examining and obtaining an x-ray of the Veteran's 
spine, the VA examiner diagnosed lumbosacral osteoarthritis.

When the Veteran was afforded another VA examination in 
January 2002, he still complained of pain and reported that 
it was worsening to the extent that it had restricted his 
activities.  Again, the pain was described as mild to 
moderate in nature, and was localized.  The Veteran again 
denied any complaint of bowel or bladder loss of control, or 
any weakness in the lower extremities.  Upon physical 
examination, the VA examiner reported that forward flexion 
was to 75 degrees, lateral bending on the left side was to 20 
degrees, lateral bending on the right side was to 15 degrees, 
extension was to 30 degrees, and lateral rotation was to 35 
degrees.  Extreme range of the above movements caused the 
Veteran pain.  The VA examiner diagnosed lower back pain 
second degree osteoarthritis due to previous injury.

The Veteran was afforded another VA examination in November 
2002.  He reported occasional radiation of the pain to his 
thighs.  Upon physical examination, it was observed that 
flexion was to 75 degrees with pain, extension was to 20 
degrees with pain, and side bending was to 15 degrees.  The 
VA examiner diagnosed post fracture of lumbar spine with 
degenerative disc disease (DDD).  

When the Veteran was afforded another VA examination in May 
2004, he reported having some pain in his low back across his 
sacroiliac area into the paravertebral muscles in the low 
lumbar region, but did not point to the L1-L2 region.  Upon 
physical examination, it was noted that the Veteran could 
flex to 78 degrees, extend to 22 degrees, bend bilaterally to 
23 degrees, and rotate bilaterally to 30 degrees.  The VA 
examiner diagnosed lumbar strain and reported that the low 
back did have increase pain with repetition and increased 
use.  The VA examiner further reported that there was no 
decrease in coordination.  He noted that there was some 
increased fatigability of the back and that when it was 
worse, the Veteran's pain did not prevent him from going to 
work.

When the Veteran was afforded another VA examination in March 
2005, the Veteran complained of pain that interfered with his 
work and activities of daily living.  The Veteran denied 
flare-ups and any problems with repetitive use.  The Veteran 
did not use assistive devices.  Range of motion was as 
follows: flexion to 90 degrees, extension to 20 degrees, 
right side bend to 20 degrees, left side bend to 25 degrees, 
and bilateral rotation to 20 degrees.   

A June 5, 2006 letter from Robert Mazza, DC reveals that the 
Veteran had chronic pain and stiffness in the low and mid 
back.  It was noted that due to muscle loss and atrophy of 
the gluteal masculative, the Veteran could not sit for long 
periods of time.  It was noted that the injuries have 
curtailed all physical activities.  Upon physical 
examination, flexion was to 30 degrees and extension was to 
10 degrees.  The chiropractor diagnosed chronic compression 
fracture L1, chronic lumbo sacral radiculitis, and chronic 
DDD.  The chiropractor noted that the Veteran's ability to 
adapt to his injuries has probably reached its maximum and 
that his activities of daily living are already restricted 
and will continue to diminish with time.  He noted that 
periods of acute symptoms are recurring more often, and that 
the Veteran can expect the pattern to increase in severity.  
He stated that the degree of the Veteran's disability is 
approximately 60 degrees and can be expected to increase with 
time.  The chiropractor mentioned that the Veteran had been 
treated with physical therapy followed by chiropractic 
adjustments since September 2005, which has resulted in some 
symptomatic relief.  He concluded that the Veteran will need 
similar care of the remainder of his lifetime.  

In a July 2006 functional capacity evaluation, Carl Gargiulo, 
M.A., P.T. observed that since the Veteran's last evaluation 
several years prior, the Veteran had progressive increase of 
pain, limited motion, decreased strength and functional 
limitations.  He complained of persistent pain, which he 
deemed moderate to severe.  It was noted that the Veteran 
worked in an occupation that was relatively sedentary, but 
had difficulty with daily activities that included sitting, 
standing and lifting.  The Veteran rated his pain from 4 to 8 
on a scale of 1 to 10 (with 10 being the most severe).  It 
was noted that out of a score of 100 (with 100 being the most 
disabled), the Veteran scored a 64 on the Quebec Pain 
Disability Scale Content and Response Form, and that the 
Veteran was significantly disabled with regard to daily 
activities.  It was further noted that out of a score of 50 
(with 50 being the most disabled), the Veteran scored a 27.  
The physical therapist remarked that the Veteran is 
significantly disabled per his subjective scores.  Range of 
motion shows that flexion was to 40 degrees, extension was to 
10 degrees, and side bending was to 15 degrees bilaterally.  
The physical therapist observed that the Veteran appeared to 
be somewhat worse compared to the last evaluation, based upon 
his subjective and objective responses during range of 
motion, strength testing and functional activities.

The Veteran was afforded another VA examination on July 13, 
2006.  He reported pain radiating down his bilateral 
posterior thighs to the knees with buckling of the knees.  
The Veteran denied numbness and bowel/bladder incontinence.  
The Veteran did not use a brace, cane or crutch.  He reported 
being unable to rake leaves, shovel snow, exercise, lift more 
than 25 pounds, walk more than a mile, stand more than 20 
minutes and sit more than 30 minutes.  Upon physical 
examination, it was noted that there was no spasm.  The VA 
examiner reported that the Veteran had bilateral lateral 
bending and extension from 0 degrees to 20 degrees with pain 
on extreme of all three.  Flexion was from 0 to 60 degrees 
with pain on extreme.  The VA examiner further reported right 
rotation from 0 degrees to 60 degrees, and left rotation from 
0 to 70 degrees.  The VA examiner stated that there was no 
diminution of any of these with repetitive testing and no 
DeLuca criteria.

The VA examiner reviewed March 2005 x-rays and an October 
2005 magnetic resonance imaging (MRI) and diagnosed 
compression fracture L1 and spondylosis of the lumbar spine 
and degenerative disc disease of the lumbar spine.

In a May 2007 statement, the Veteran's representative noted 
that the Veteran had great difficulty walking for any amount 
of time.  She observed that the Veteran had to stop at 
various times to rest.  She stated that his physical 
therapist noted that the Veteran limped.  She then stated 
that the Veteran was in constant pain.

In an October 2007 letter, Robert Fogari, M.D. stated that 
when he evaluated the Veteran in September 2007, the Veteran 
complained of severe back pain and stiffness.  The Veteran 
reported that he had continuous pain across the lumbar area, 
radiating into the sacral area and down his legs.  The 
Veteran had difficulty walking and walked with a limp.  Dr. 
Fogari noted that the Veteran had undergone physical therapy 
and chiropractic treatment over the years.  Dr. Fogari, 
remarked that the Veteran's symptoms seem to be increasing 
with time, and that the strength in his spine was decreasing.  
Dr. Fogari reviewed the Veteran's October 2005 MRI and noted 
that the Veteran has had increasing difficulties performing 
his daily activities.  The Veteran described that the 
intensity of his pain varied between 5 to 8 on a scale of 1 
to 10 (with 10 being the most severe).  Dr. Fogari reported 
that the Veteran's trunk movements were as follows: flexion 
was to 40 degrees, extension was to 10 degrees, and side 
bending was to 16 degrees.  He concluded that the Veteran had 
significant injury to his lumbar spine, and has constant 
pain, loss of strength and difficulty ambulating.  He stated 
that in his medical opinion, the Veteran's spine injury along 
with other disorders "reach a level of 40 percent 
incapacity." 

The Veteran underwent an additional VA examination in July 
2008.  He reported experiencing pain on a daily basis that 
worsened with sitting, standing and bending.  He denied 
radiation of pain down his legs.  He had no recent history of 
physical therapy.  He reported that the pain interfered with 
daily activities in that he is unable to do physical labor 
around the house. 

Range of motion was as follows:  flexion was to 60 degrees; 
extension was to 15 degrees; side bend to the right was to 15 
degrees; side bend to the left was to 20 degrees; rotation to 
the right was to 10 degrees and rotation to the left was to 
15 degrees.  The Veteran complained of pain in all ranges of 
motion with some muscle spasms noted.  The VA examiner stated 
that after repetitive motion of the lumbosacral spine, there 
was no additional loss of joint function due to pain, 
fatigue, or lack of coordination.

The VA examiner submitted an August 2008 addendum.  After 
reviewing the Veteran's claims file, the VA examiner noted 
that the assessment he provided in July 2008 remained 
unchanged.


Analysis

I.  Old Criteria

For ratings pursuant to the old criteria, the Board will 
review all available treatment records prior to September 26, 
2003, which consists of VA examination reports from July 2001 
to May 2004.  

Under the old criteria, a rating in excess of 20 percent is 
not warranted.  

Limitation of motion of the lumbar spine was not severe to 
warrant the maximum rating of 40 percent.  Here, the 
Veteran's range of motion reflected forward flexion at 75 
degrees, extension no less than 20 degrees, bilateral 
rotation to 35 degrees, and bilateral lateral flexion no less 
than 15 degrees.  Compared to normal ranges of motion 
(referenced earlier in this decision), these reported ranges 
of motion show no more than moderate limitation of motion.  
As such, a rating in excess of 20 percent under the old range 
of motion criteria is not warranted.  
  
While the Veteran had been diagnosed with degenerative disc 
disease, there is no evidence that the disc disease more 
nearly approximated severe disability characterized by 
recurring attacks with intermittent relief to warrant a 
rating in excess of 20 percent under Diagnostic Code 5293.  
There is also no evidence of sacro-iliac injury and weakness 
to warrant a higher rating under Diagnostic Code 5294.  

Further, a maximum rating of 40 percent is not warranted 
under Diagnostic Code 5295.  There is no evidence that the 
Veteran had severe lumbosacral strain.  In addition, there is 
no evidence of listing of whole spine to opposite side, 
positive Goldthwaite's sign.  There is also no marked 
limitation of forward bending in standing position, as the 
Veteran was able to flex to 75 degrees.  Further, while the 
Veteran had osteoarthritis, there was no loss of lateral 
motion as range of motion was no less than 15 degrees.  There 
is also no evidence of abnormal mobility on forced motion.    

Here, there was no residual of fracture of the vertebra to 
warrant a higher rating under Diagnostic Codes 5285.  
Further, there was no evidence of ankylosis to warrant a 
higher rating from Diagnostic Code 5286 to Diagnostic Code 
5289.  

Moreover, Diagnostic Code 5290 is not for application since 
that pertains to limitation of motion of the cervical spine.  
Additionally, Diagnostic Code 5291 for limitation of motion 
of dorsal spine is not for application since the highest 
available rating is 10 percent.  

Overall, a rating in excess of 20 percent is not warranted 
under the old criteria.

II.  New Criteria

A rating in excess of 20 percent is not warranted prior to 
June 5, 2006.  Here, a 30 percent rating is not for 
application since that pertains solely to the cervical spine.  
A rating of 40 percent is not warranted since there is no 
evidence of forward flexion of the thoracolumbar spine at 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

However, a rating of 40 percent (but no higher) is arguably 
warranted from June 5, 2006, thru July 12, 2006.  A June 5, 
2006 functional capacity evaluation form showed that forward 
flexion was to 30 degrees.  The Board observes that this 
reported limitation of motion is inconsistent with other 
evidence both before and after and is based on information 
from a chiropractor, not a medical doctor who the Board would 
view as having more medical training.  Nevertheless, 
resolving all reasonable doubt in the Veteran's favor, the 
Board believes assignment of a 40 percent staged rating 
beginning June 5, 2006, is warranted under Hart.  

However, the 40 percent staged rating is not warranted from 
July 13, 2006; based on the evidence, only a 20 percent 
rating is warranted from that date on.    In this regard, a 
July 13, 2006 VA examination report shows that flexion was to 
60 degrees.  Thereafter, flexion was no lower than 40 
degrees.   

While the Veteran complained of stiffness, there was no 
evidence reflecting a diagnosis of unfavorable ankylosis to 
warrant a rating in excess of 20 percent prior to June 5, 
2006, and from July 13, 2006; or a rating in excess of 40 
percent from June 5, 2006 thru July 12, 2006.

While there was intervertebral disc syndrome, there was no 
persuasive evidence of any incapacitating episodes to warrant 
a higher rating.  

The Board also notes that there are no associated objective 
neuralgic abnormalities that would require a separate rating.  
The Veteran had denied any bowel/bladder problems when he was 
afforded VA examinations in July 2001, January 2002, and July 
2006.  On examination in July 2008, the Veteran denied 
radiation of pain down his legs.  There was a complaint of 
pain down his buttocks, but no sensation changes.  The Board 
notes here that service connection is also in effect for a 
scar as residual of a shrapnel wound to the left buttock. 

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, 8 Vet. App. 202.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a rating in excess in excess of 20 percent 
prior to June 5, 2006 and from July 13, 2006; or a rating in 
excess of 40 percent from June 5, 2006 thru July 12, 2006.  A 
VA examiner from the March 2005 VA examination noted that the 
Veteran did not report any problems with repetitive use.  A 
July 2008 VA examination shows that after repetitive motion, 
there was no additional loss of joint function due to pain, 
fatigue or lack of coordination.

The Board acknowledges the representative's May 2010 
assertion that the Veteran has not been afforded a VA 
examination that captures the Veteran's full level of 
disability.  The representative noted that the VA has not 
obtained an examination that adequately determines the 
Veteran's level of functional ability during periods of 
flare-ups or upon repetitive use.  The Board believes 
otherwise.  A March 2005 VA examination report reveals that 
the Veteran did not report any flare-ups.  Further, the May 
2004, March 2005, July 2006 and July 2008 VA examinations 
addressed repetitive use.
 
Extraschedular Rating

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.

Moreover, the Board notes that there was no marked 
interference with employment.  A November 2002 VA examination 
reveals that the Veteran works as an office manager and had 
no difficulty with his job.  A May 2004 VA examination shows 
that the Veteran worked full-time in an office.  In March 
2005, he told a VA examiner that the pain interfered with his 
work and that he had to take frequent breaks to stand and 
stretch.  At a July 2006 VA examination, the Veteran reported 
that he did primarily office work with no specific job 
restriction.    While the Veteran's representative noted in a 
February 2008 letter that the Veteran's back pain has had a 
negative impact on the Veteran's pay scale, and that the 
Veteran had to miss time from work due to his back, the 
Veteran shared with a VA examiner in July 2008 that there was 
no interference with his job except that he had to get up and 
stretch throughout the day. 

For these reasons, referral for extraschedular consideration 
is not warranted.


ORDER

Entitlement to increased rating of 40 percent (but no higher) 
for osteoarthritis, compression fracture of the D12, L1 and 
L2, from June 5, 2006 thru July 12, 2006, is warranted.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.

Entitlement to increased rating for osteoarthritis, 
compression fracture of the D12, L1 and L2, rated 20 percent 
disabling, prior to June 5, 2006, is not warranted. 
Entitlement to increased rating for osteoarthritis, 
compression fracture of the D12, L1 and L2, rated 20 percent 
disabling, from July 13, 2006, is not warranted.  To this 
extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


